Citation Nr: 0001817	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
lung transplant. 

2.  Entitlement to service connection for the residuals of a 
kidney transplant. 

3.  Entitlement to service connection for the residuals of a 
left shoulder injury. 

4.  Entitlement to service connection for the residuals of a 
gunshot wound to the back. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1971, and 
November 1990 to May 1991 with annual and/or weekend training 
with the Army National Guard between 1982 and 1989, including 
periods of active duty for training from June 2, 1984, to 
June 16, 1984, and July 9, 1988 to July 23, 1988.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in September 1997 and 
again in March 1998.  This appeal originally included the 
issue of service connection for the fracture of the second 
metatarsal of the left foot.  In May 1999, the RO granted 
service connection for this disability.


FINDINGS OF FACT

1.  The record does not contain medical evidence that the 
veteran underwent a lung transplant.

2.  The record does not contain medical evidence that the 
veteran underwent a kidney transplant.

3.  The record does not contain competent evidence of a nexus 
between the residuals of a gunshot wound to the back and 
injury or disease during the veteran's active service.

4.  The record does not contain competent evidence of a nexus 
between hypertension and injury or disease during the 
veteran's active service.

5.  The record does not contain competent evidence of a nexus 
between a left shoulder disability and injury or disease 
during the veteran's active service.

6.  The veteran did not engage in combat with the enemy 
during his period of military service.

7.  The record does not contain credible supporting evidence 
of the occurrence of the claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
lung transplant.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
kidney transplant.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the residuals of a 
gunshot wound to the back.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for hypertension.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a left shoulder 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

6.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not, his appeal 
must fail and there is no duty to assist his further in the 
development of these claims because such additional 
development would be futile.  38 U.S.C.A. § 5107 (West 1991), 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C. § 101(24) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.6(a), (d) (1999).

Regulations define active duty for training as "[f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes" and define inactive duty for training as "duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law."  See 38 C.F.R. § 3.6(c), (d) (1999).  Mere reserve 
duty is not active service.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

As discussed below, the Board concludes that the claims for 
the residuals of a lung transplant, the residuals of a kidney 
transplant, the residuals of a gunshot wound to the back, 
hypertension, and a left shoulder disability are not well 
grounded.  When a claim is not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) that informed the veteran of the reasons his 
claims had been denied.  As noted above the veteran served 
various periods of active and inactive duty for service with 
the Army National Guard.   The RO on several occasions 
attempted to verify all periods of active and inactive 
periods of duty.  It appears that the RO complied with the 
procedures outlined in M21-1; Part III, Chapter 4, that 
details the course of action the RO is required to undertake 
when attempting to verify service dates.  

Also, by this decision, the Board informs the appellant of 
the type of evidence needed to make his claims well grounded.  
Unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  

II.  Lung and Kidney Transplants 

The veteran's problem in regard to his claims for service 
connection for the residuals of a lung transplant and the 
residuals of a kidney transplant, arises with the first 
element, competent evidence of current disability.  The 
medical records do not document the presence of current 
disabilities.  The Court has held that "[i]n order for the 
veteran [to be granted service connection] ... there must be 
evidence both of a service- connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran has reported receiving both lung and kidney 
transplants, significantly, however, this has not been 
documented by either service or post service medical records.  
Moreover, the veteran underwent VA examination in August 
1994.  In giving the diagnosis the examiner commented:

..delusional state, manifested by 
statement and apparent belief that he has 
had destruction of both kidneys and one 
lung which required a renal transplant 
and a pulmonary transplant, with no 
evidence that this has occurred.   

The only evidence of record that suggests that the veteran 
underwent a kidney and a lung transplant is his statements.  
It cannot be found that the veteran's statements are 
competent to demonstrate the existence of the claimed 
disabilities or a relationship of these purported 
disabilities to his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As the first element 
is entirely unsupported, whether there is evidence sufficient 
to lend plausible support to the second and third elements 
need not be decided.  Because there is no competent evidence 
of current disability, these claims are not well grounded.

III.  Hypertension, Gunshot Wound and Left Shoulder

The first element of Caluza requires evidence of current 
disability as provided by a medical diagnosis.  In regard to 
the remaining disabilities, VA outpatient records include 
diagnoses of status post gunshot wound to the lower thoracic 
spine (October 1982); left shoulder tendonitis (May 1987); 
and hypertension (August 1988).  These diagnoses satisfy this 
requirement.

Concerning the second element, evidence of inservice injury 
or disease, the veteran reported at a March 1996 VA 
examination that he sustained a gunshot wound to the back 
while serving in Vietnam.  However, it should be pointed out 
that VA outpatient records show that in October 1982 the 
veteran reported that he had been coughing up blood since he 
sustained a gunshot wound to the back 2 years previously.  He 
also indicated that two bullets remained lodged near his 
spine.  A chest X-ray revealed 2 small nodes in the right 
lower lobe.  This is important, in that, the service records 
do not show that the veteran had military status during this 
time period.  Regardless, for the purposes of determining a 
well-grounded claim, the veteran is competent to report an 
inservice injury.  

In regard to hypertension, clinical records relate that while 
serving in the National Guard in June 1988 the veteran 
sustained an injury to the left ankle.  During examination, 
diagnostic evaluation revealed hypertension.    

Concerning a left shoulder injury, in July 1987 while serving 
with the National Guard, the veteran was examined after 
complaining of a month and a half history of left shoulder 
pain.  The sick slip indicated that this injury did not occur 
in the line of duty.  Regardless, as pointed out above, for 
the purposes of determining a well-grounded claim, this is 
satisfactory evidence of inservice injury. 

Nevertheless, the veteran's problem with these claims is that 
he has not provided any competent medical evidence showing 
that the current disabilities are related to disease or 
injury during service, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus for either 
disability and any disease or injury during military service.  
The only evidence of record that suggests a causal 
relationship between the veteran's claimed disabilities and 
service, is the veteran's statements.  However, as noted 
above, his statements are not sufficient competent evidence 
to establish the etiology of his disabilities.  The veteran 
has not provided evidence that he has the medical expertise 
to make diagnoses and supply opinions concerning the 
relationship between his current disabilities and disease or 
injury during his military service.  

It is noted that private and VA physicians when reporting 
diagnoses have included in the medical histories the 
veteran's lung and kidney transplants as well as the 
veteran's accounts of receiving a gunshot wound in the back 
in Vietnam and inservice left shoulder reconstructive 
surgery.  The Board concludes that the examiners' statements 
are not probative enough to make the claims well grounded.  
The physicians are clearly merely recording information 
provided by the appellant and not providing medical opinions 
as to a past history.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence"). 

In summary, concerning the veteran's claim for service 
connection for the residuals of kidney and lung transplants, 
the Board finds that in the absence of proof of current 
disorders, there can be no valid claim.  See, Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Further in 
regard to his remaining claims, the veteran has failed to 
supply competent medical evidence providing a nexus between 
his current left shoulder, gunshot residuals and hypertensive 
disabilities and service.  Accordingly, the Board concludes 
that he has not met his burden of presenting a well grounded 
claim for service connection for the residuals of a lung 
transplant, the residuals of a kidney transplant, the 
residuals of a gunshot wound to the back, hypertension, or a 
left shoulder disability.  As he has not met this burden, VA 
has no duty to assist him in developing facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. 141, 144 (1992).

IV.  PTSD

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour in Vietnam as well as in the Persian Gulf, and that 
those stressors brought on his currently diagnosed PTSD.  The 
symptoms include increased, nightmares and flashbacks.  

The elements required to establish service connection for 
PTSD are (1) a current, clear medical diagnosis of PTSD, 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  For the purposes of establishing service 
connection, a stressor is a traumatic event (1) to which the 
veteran was exposed during active service and in which the 
veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  If the claimed in-
service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in- service stressor. Id.

With regards to the first element, the report of a March 1995 
private examination contains a diagnosis of PTSD.  This is 
based on the veteran's recitation of experiences during 
military service in Vietnam.  As the veteran is competent to 
relate what he experienced, his statements would be competent 
evidence of the second element of a well-grounded claim.  
Furthermore, as the diagnosis of PTSD was based on the 
veteran's statements concerning what he experienced in 
Vietnam, the diagnosis also provides competent evidence of a 
nexus between the reported in-service events and the current 
diagnosis.

Although the evidence must be accepted at face value for the 
purpose of determining whether the claim is well grounded, 
the Board must weigh and balance the evidence before granting 
service connection.  In so doing, the Board concludes that 
the veteran does not meet the requirements for a grant of 
service connection for PTSD.  

The medical evidence of record shows that in March 1995, the 
veteran underwent private examination.  He reported that he 
had flashbacks and nightmares about combat in Vietnam and 
Desert Storm.  He related that he had been shot several times 
in the line of duty.  The Axis I diagnosis was PTSD.

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, which has been found to be 
unreliable.  When a medical opinion relies at least partially 
on the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran. Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service do not constitute the requisite credible evidence 
of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
This is mainly in light of the fact that the history recorded 
by the examiner, as reported by the veteran, is inconsistent 
with the service medical records, as discussed below. 

The Board must address the question of whether the veteran 
experienced stressors in service.  The question of whether 
the appellant was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." 

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  In 
fact, they show that he served stateside during both periods 
of active duty as a cook.  

In this regard, while the veteran's has recently reported 
combat related stressors, i.e. sustaining gunshot wounds in 
Vietnam and Desert Storm, it should be pointed out that the 
veteran's statements have not been verified.  It should be 
pointed out that a recent private examination in November 
1997 relates that the veteran was suffering from a delusional 
disorder with delusions of grandeur and somatic delusions.  
He indicated that he was gassed in Desert Storm.  He also 
stated that he was commissioned as a officer from West Point 
into the Marines where he rose to the rank of captain.  
Service records of course have not verified this.  Therefore, 
I find that that his statements are of limited probative 
value.

Accordingly, the Board finds that, as to the veteran's combat 
related claimed in-service stressors, the veteran's service 
personnel records and service medical records are negative 
for any corroborating or supportive evidence of such 
stressors.  Instead, the Board notes that the veteran's 
service personnel records and service medical records are 
unremarkable.  Furthermore, all of the veteran's own 
statements within the record regarding the occurrence of the 
stressors are unverifiable or lack significant detail so that 
they are not subject to verification.  Because of this 
inconsistency, lack of detail, and his diagnosed psychiatric 
condition, the Board finds the veteran's statements are not 
credible.  Moreover, as the claimed stressors are not combat-
related, there must be some evidence, other than the 
veteran's account, to verify the stressor.  "There must also 
be evidence establishing the occurrence of the stressor[; 
and] an opinion by a mental health professional based on a 
post service examination of the veteran cannot be used to 
establish th[is]."  Cohen, at 145.  See also Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  Consequently, the 
Board finds that the record does not contain credible 
supporting evidence that the claimed inservice stressor 
actually occurred as contemplated by the Court in Cohen.  
Therefore, the preponderance of the evidence is against a 
claim for service connection for PTSD.  


ORDER

Service connection for the residuals of a lung transplant is 
denied.

Service connection for the residuals of a kidney transplant 
is denied.

Service connection for the residuals of a gunshot wound to 
the back is denied.

Service connection for hypertension is denied.

Service connection for a left shoulder disability is denied.

Service connection for PTSD is denied.


		
	
	Member, Board of Veterans' Appeals



 

